Spencer, J.
This was an action for dissolution of a marriage and for child custody. The marriage was dissolved; custody of the child was retained by the court with possession, control, and care given to the respondent, Richard F. Peters, subject to the supervision of the Douglas County conciliation court. The only issue presented by the appeal is whether the District Court erred in denying petitioner a new trial due to unusual circumstances surrounding a stipulation. We affirm.
The issue now presented was not assigned in petitioner’s motion for a new trial. The evidence adduced on the motion for a new trial was specifically directed to the fact that petitioner had changed her mind that the marriage was irretrievably broken. She also wanted ad*559ditional visitation rights, as well as a Pontiac automobile.
It will serve no useful purpose to detail the evidence herein. The issue now briefed was not properly raised for presentation in this court. Even if it had been, we do not believe the trial court abused its discretion in refusing to grant a new trial.
From the record herein, we find the appeal to be frivolous. We affirm the judgment and tax the costs on appeal to the appellant, Star K. Peters.
Affirmed.